Case 2:20-cv-11860-DPH-APP ECF No. 43, PageID.604 Filed 07/06/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


Jacqueline Taylor, et al.,                  Case No. 2:20‐cv‐11860

     Plaintiffs,                            Hon. Denise Page Hood
                                            Mag. Anthony P. Patti
v.

City of Detroit, et al.,

     Defendants.


         STIPULATION GRANTING LEAVE TO WITHDRAW APPEARANCE

      Plaintiffs Jacqueline Taylor, Lisa Brooks, Michele Cowan, Tuana

Henry, Mattie McCorkle, Renee Wilson, and the People's Water Board

Coalition (Plaintiffs), and Defendants the City of Detroit, Mayor

Michael Duggan, and Gary Brown (the Detroit Defendants) stipulate to

granting Hallam Stanton leave to withdraw his appearance as counsel

for the Detroit Defendants. The Detroit Defendants will remain amply

represented by two other attorneys from the City of Detroit Law

Department.




                                        1
Case 2:20-cv-11860-DPH-APP ECF No. 43, PageID.605 Filed 07/06/21 Page 2 of 3




By: /s/ Hallam Stanton              By: /s/ Mark Fancher (with consent)
City of Detroit Law Department      ACLU of Michigan
Attorney for defendants City of     Attorney for plaintiffs
Detroit, Mayor Michael Duggan &     2966 Woodward Avenue
Gary Brown                          Detroit, MI 48201
Two Woodward Avenue                 (313) 578‐6800
Detroit, Michigan 48226             mfancher@aclumich.org
(313) 237‐5082                      P56223
stantonh@detroitmi.gov
P82319

Dated: July 6, 2021                 Dated: July 6, 2021




                                     2
Case 2:20-cv-11860-DPH-APP ECF No. 43, PageID.606 Filed 07/06/21 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


Jacqueline Taylor, et al.,                Case No. 2:20‐cv‐11860

     Plaintiffs,                          Hon. Denise Page Hood
                                          Mag. Anthony P. Patti
v.

City of Detroit, et al.,

     Defendants.


     STIPULATED ORDER GRANTING LEAVE TO WITHDRAW APPEARANCE

      Upon stipulation of Plaintiffs Jacqueline Taylor, Lisa Brooks,

Michele Cowan, Tuana Henry, Mattie McCorkle, Renee Wilson, and the

People's Water Board Coalition (Plaintiffs), and Defendants the City of

Detroit, Mayor Michael Duggan, and Gary Brown (the Detroit

Defendants), IT IS ORDERED that Hallam Stanton be granted leave

to withdraw his appearance as counsel for the Detroit Defendants.


Dated: July 6, 2021                   s/Denise Page Hood
                                      United States District Judge
